OPINION — AG — ** (1) IT WOULD CLEARLY APPEAR THAT IN AUTHORIZING THE SALE OF THESE LANDS AND SAID LAKE AS A GAME PRESERVE FOR THE ADVANCEMENT TO THE GRANTEES UNDER SAID CONVEYANCE (STATE AND GAME FISH COMMISSION, WILDLIFE CONSERVATION COMMISSION) A PERMANENT EASEMENT FOR THE USE OF SAID LAKE FOR HUNTING, FISHING AND RECREATIONAL PURPOSES, WITH THE ONLY PROHIBITION ON THE PART OF THE GRANTEE, OR THE COMMISSION, THAT THEY SHALL NOT IN SUCH USE, CONTAMINATE THE LAKE AS A WATER SUPPLY, THAT THE LEGISLATURE INTENDED FOR THE CONTROL OF THE SAME TO BE UNDER THE SUPERVISION OF THE STATE FISH AND GAME COMMISSION. (2) IT WOULD ALSO APPEAR THAT ANY PERSON HAVING A VALID FISHING LICENSE BY THE DEPARTMENT, WOULD HAVE THE RIGHT TO GO UPON SAID LAKE AND FISH, SUBJECT ONLY TO THE GENERAL STATUTES CONTROLLING THE LAKE. AND IN THE ABSENCE OF A CLOSED SEASON PLACED UPON SAID LAKE BY THE GAME AND FISH COMMISSION, SUCH PERSON WOULD HAVE THE AUTHORITY TO FISH IN SAID LAKE WITHOUT APPLYING FOR OR OBTAINING ANY PERMISSION OR AUTHORITY FROM THE STATE BOARD OF PUBLIC AFFAIRS. (CONVEYANCE, STATE PROPERTY, TRANSFER OF STATE LAND, BUILDINGS, ACQUIRE EASEMENT) CITE: 29 O.S. 19.4 [29-19.4] (J. WALKER FIELD)